Exhibit 10.3

 

DEX MEDIA, INC.

 

--------------------------------------------------------------------------------

 

VALUE CREATION PROGRAM

 

--------------------------------------------------------------------------------

 

ARTICLE I

 

PURPOSE OF THE PLAN

 

This plan shall be known as the Dex Media, Inc. Value Creation Program (the
“Plan”) and shall be effective as of October 14, 2014, which is the date of the
Plan’s adoption by the Board (the “Effective Date”).  The purpose of the Plan
and the intention of the shareholders of Dex Media, Inc., a Delaware corporation
(the “Company”) is to enable the Company to retain and award service providers
of high competence by providing participating employees and other service
providers with an opportunity to receive additional compensation based on the
net value creation in the Company, as described in further detail below, over
the course of the performance periods provided herein.

 

ARTICLE II

 

DEFINITIONS

 

For purposes of the Plan, capitalized terms used herein that are not otherwise
defined shall have the meanings set forth below:

 

2.1                               “Affiliate” means (i) any subsidiary
corporation of the Company (or its successors) within the meaning of Code
Section 424(f), (ii) any corporation, trade or business (including, without
limitation, a partnership or limited liability company) which is directly or
indirectly controlled fifty percent (50%) or more (whether by ownership of
stock, assets or an equivalent ownership interest or voting interest) by the
Company (or its successors), or (iii) any other entity (including its
successors) which is designated as an Affiliate by the Board.

 

2.2                               “Award” means an award granted under the Plan
entitling a Participant to receive a portion of the Bonus Pool based on the
Participant’s Award Percentage.  Awards under the Plan will be granted pursuant
to a written Award notice, a general form of which is attached hereto as
Exhibit A.

 

2.3                               “Award Percentage” means the percentage of the
Bonus Pool to which a Participant will be entitled pursuant to the grant of an
Award under the Plan.  Award Percentages may be denominated in fractional
percentages or units, provided that in no event may the aggregate Award
Percentages for all outstanding Awards under the Plan at any given time exceed
one hundred percent (100%).

 

2.4                               “Board” means the Board of Directors of the
Company.

 

2.5                               “Bonus Amount” means the amount payable to a
Participant under the Plan based on the applicable Award Percentage under an
Award and the amount of Value Creation allocated to the Bonus Pool.  The Bonus
Amount shall be the product of (a) the Participant’s Award

 

1

--------------------------------------------------------------------------------


 

Percentage and (b) the total Bonus Pool as of the time that such Bonus Amount is
measured.  Any portion of the Bonus Pool that is not allocated to outstanding
Awards under the Plan as of the earlier of (a) December 31, 2017 or (b) a Change
in Control, in each case due to the aggregate Award Percentages for all
outstanding Awards at such time being less than one hundred percent (100%),
shall be paid to the Participants holding outstanding Awards at such time,
pro-rata based upon the total Bonus Amount otherwise payable at such time.

 

2.6                               “Bonus Pool” means an amount equal to 7% of
the total Value Creation over the Performance Period.  Such 7% shall be
represented by 700,000 units with each unit representing a proportional portion
of such 7%.

 

2.7                               “Cash Dividends Paid” means the total amount
of dividends declared and paid during the Performance Period with respect to the
Company Equity Securities.

 

2.8                               “Cash Payments to Debt” means the cash
interest and principal paid during the Performance Period on any of the Company
Debt Securities or Bank Debt other than the Company’s Common Stock including,
for the avoidance of doubt, (a) the cash amount used in a below-par repurchase
by the Company of Company Debt Securities or Company Bank Debt and (b) any other
cash payment made to holders of Company Debt Securities or Company Bank Debt on
account of such Company Debt Securities or Company Bank Debt.  Cash Payments to
Debt shall also include any cash payment made to, or at the direction of,
holders of Company Debt Securities or Company Bank Debt in connection with a
change in the structure of such Company Debt Securities or Company Bank Debt.

 

2.9                               “Cause” means, in the case where there is an
employment agreement, consulting agreement, change in control agreement or
similar agreement in effect between the Company or an Affiliate and the
Participant at the time of the grant of the Award that defines “Cause” (or words
of like import), “Cause” as defined under such agreement.  If no such agreement
exists, “Cause” shall mean (i) Participant’s willful and continued failure
substantially to perform the duties of his or her position (other than as a
result of total or partial incapacity due to physical or mental illness or as a
result of a termination by Executive for Good Reason, as hereinafter defined),
(ii) any willful act or omission by Participant constituting dishonesty, fraud
or other malfeasance, which in any such case is demonstrably (and, in the case
of other malfeasance, materially) injurious to the financial condition or
business reputation of the Employer, or (iii) Participant’s conviction of a
felony under the laws of the United States or any state thereof or any other
jurisdiction in which the Employer conducts business which materially impairs
the value of Participant’s services to the Employer. For purposes of this
definition, no act or failure to act shall be deemed “willful” unless effected
by Participant not in good faith and without a reasonable belief that such
action or failure to act was in or not opposed to the best interests of the
Employer.

 

2.10                        “Change in Control” means if, after the Effective
Date, there shall have occurred any of the following:

 

(a)         Any “person,” as such term is used in Section 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any company owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company), acquires voting
securities of the Company and immediately thereafter is a “50%

 

2

--------------------------------------------------------------------------------


 

Beneficial Owner.” For purposes of this provision, a “50% Beneficial Owner”
shall mean a person who is the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s
then-outstanding voting securities; provided that the term “50% Beneficial
Owner” shall not include any person who, at all times following such an
acquisition of securities, remains eligible to file a Schedule 13G pursuant to
Rule 13d-1(b) under the Exchange Act, or remains exempt from filing a Schedule
13D under Section 13(d)(6)(b) of the Exchange Act, with respect to all classes
of Company voting securities;

 

(b)         During any one-year period commencing on or after the Effective
Date, individuals who at the beginning of such period constitute the Board, and
any new director (other than a director designated by a person (as defined
above) who has entered into an agreement with the Company to effect a
transaction described in subsections (i), (iii) or (iv) of this definition)
whose election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least a majority of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority thereof;

 

(c)          The consummation of a merger, consolidation, recapitalization, or
reorganization of the Company, or a reverse stock split of any class of voting
securities of the Company, other than any such transaction which would result in
at least 50% of the combined voting power of the voting securities of the
Company or the surviving entity outstanding immediately after such transaction
being beneficially owned by persons who together beneficially owned at least 50%
of the combined voting power of the voting securities of the Company outstanding
immediately prior to such transaction, with the relative voting power of each
such continuing holder compared to the voting power of each other continuing
holder not substantially altered as a result of the transaction; provided that,
for purposes of this paragraph (iii), such continuity of ownership (and
preservation of relative voting power) shall be deemed to be satisfied if the
failure to meet such 50% threshold (or to substantially preserve such relative
voting power) is due solely to the acquisition of voting securities by an
employee benefit plan of the Company, such surviving entity or a subsidiary
thereof;

 

(d)         The consummation of a plan of complete liquidation of the Company or
the sale or disposition by the Company of all or substantially all of the
Company’s assets (or any transaction having a similar effect); and

 

(e)          Any other event which the Board determines shall constitute a
Change in Control for purposes of this Plan

 

(f)           Notwithstanding the foregoing, a “Change in Control” shall not be
deemed to have occurred for purposes of the Plan unless such transaction or
series of related transactions also constitutes a “change in control event” with
respect to the Company for purposes of Code Section 409A.

 

2.11                        “Code” means the Internal Revenue Code of 1986, as
amended.

 

2.12                        “Committee” means the Compensation Committee of the
Board.

 

3

--------------------------------------------------------------------------------


 

2.13                        “Common Stock” means the Company’s Common Stock, par
value $0.001 per share.

 

2.14                        “Company” has the meaning set forth in ARTICLE I
hereof.

 

2.15                        “Company Bank Debt” means (i) that certain Credit
Agreement dated as of October 24, 2007, as amended and restated as of
January 29, 2010, as further amended and restated as of April 30, 2013 among Dex
Media East, Inc. as borrower Dex Media, Inc., Dex Media Holdings, Inc., JPMorgan
Chase Bank, N.A. as administrative agent and collateral agent and the lenders
from time to time parties thereto, (ii) that certain Credit Agreement dated as
of October 24, 2007, as amended and restated as of January 29, 2010, as further
amended and restated as of April 30, 2013 among Dex Media West, Inc. as
borrower, Dex Media, Inc., Dex Media Holdings, Inc., JPMorgan Chase Bank, N.A.
as administrative agent and collateral agent and the lenders from time to time
parties thereto, (iii) that certain Fourth Amended and Restated Credit Agreement
dated as of April 30, 2013 among R.H. Donnelley Inc. as borrower, Dex
Media, Inc., Deutsche Bank Trust Company Americas as administrative agent and
collateral agent and the lenders from time to time parties thereto, (iv) that
certain the Loan Agreement dated as of December 31, 2009, as amended and
restated as of April 30, 2013 among SuperMedia Inc. (formerly known as Idearc
Inc.) as borrower, Dex Media, Inc., JPMorgan Chase Bank, N.A. as administrative
agent and collateral agent and the lenders from time to time parties thereto and
any additional loans made to the Company after the beginning of the Performance
Period that are not Company Debt Securities.

 

2.16                        “Company Debt Securities” means Dex Media, Inc.’s
12%/14% Senior Subordinated Notes Due 2017 and any additional debt securities
issued by the Company after the beginning of the Performance Period.

 

2.17                        “Company Equity Securities” shall mean the Company’s
Common Stock, par value $.001 per share, and any additional equity securities
issued by the Company following the beginning of the Performance Period.

 

2.18                        “Disability” means a condition resulting from any
physical or mental incapacity of a Participant, the conditions and determination
of which shall be as set forth in Company’s long-term disability policy in
existence at the time such determination is made.

 

2.19                        “Effective Date” shall have the meaning set forth in
ARTICLE I hereof.

 

2.20                        “Fair Market Value of the Company Bank Debt” shall
mean the average of the most recent 20 trading days’ of daily bid-side quotes
(with the quote for a particular day being the quote published by Markit or any
other similar nationally recognized public quotation system) multiplied by the
principal value of such Company Bank Debt outstanding at such time.

 

2.21                        “Fair Market Value of the Company Debt Securities”
shall mean the average of the most recent 20 trading days’ of bid-side quotes
published by Thomson Reuters Loan Connection system or any other similar
nationally recognized public quotation system, multiplied by the principal value
of such Company Debt Securities outstanding at such time.

 

2.22                        “Fair Market Value of the Company Equity Securities”
shall mean, with respect to an Equity Security, for any day, the product of
(i) the last reported sale price on such day or, if

 

4

--------------------------------------------------------------------------------


 

no such sale takes place on such date, the average of the reported closing bid
and asked prices of such Equity Security, in each case on the NASDAQ Global
Select Market or, if the Equity Security is not quoted or admitted to trading on
NASDAQ, on the principal quotation system on which the Equity Security is listed
or admitted to trading or quoted, or, if not listed or admitted to trading or
quoted on any national securities exchange or quotation system, the average of
the closing bid and asked prices of the Equity Security in the over-the-counter
market on the day in question as reported by the National Quotation Bureau
Incorporated, or a similarly generally accepted reporting service, or, if not so
available in such manner, as furnished by any New York Stock Exchange member
firm selected from time to time by the Board of Directors of the Corporation for
that purpose or, if not so available in such manner, as otherwise determined in
good faith by the Board of Directors of the Corporation, in each case as
measured as the average of such daily value over the preceding 20 trading-day
period, (ii) multiplied by the number of share of Equity Securities issued and
outstanding at such time.

 

2.23                        “Good Reason”  means, in the case where there is an
employment agreement, consulting agreement, change in control agreement or
similar agreement in effect between the Company or an Affiliate and the
Participant at the time of the grant of the Award that defines “Good Reason” (or
words of like import), “Good Reason” as defined under such agreement.  If no
such agreement exists, then Good Reason shall not apply to such Participant, and
any provision in such Participant’s Award that provides for payment upon Good
Reason shall be null and void and any termination of employment by such
Participant shall be deemed a termination without Good Reason.

 

2.24                        “Initial Fair Market Value of the Company Bank Debt”
shall mean the Fair Market Value of the Company Bank Debt as of the beginning of
the Performance Period.

 

2.25                        “Initial Fair Market Value of the Company Debt
Securities” shall mean the Fair Market Value of the Company Debt Securities as
of the beginning of the Performance Period.

 

2.26                        “Initial Fair Market Value of the Company Equity
Securities” shall mean the Fair Market Value of the Company’s Equity Security as
of the beginning of the Performance Period.

 

2.27                        “Net Fair Market Value Change” shall mean the sum of
(i) the Net Fair Market Value Change in the Company Equity Securities, plus
(ii) the Net Fair Market Value Change in the Company Debt Securities, plus
(iii) the Net Fair Market Value Change in the Company Bank Debt.

 

2.28                        “Net Fair Market Value Change in the Company Bank
Debt” shall be equal to the change in the Fair Market Value of the Company Bank
Debt as compared to the Initial Fair Market Value of the Company Bank Debt.

 

2.29                        “Net Fair Market Value Change in the Company Debt
Securities” shall be equal to the change in the Fair Market Value of the Company
Debt Securities as compared to the Initial Fair Market Value of the Company Debt
Securities.

 

2.30                        “Net Fair Market Value Change in the Company Equity
Securities” shall be equal to the change in the Fair Market Value of the Company
Equity Securities as compared to the Initial Fair Market Value of the Company
Equity Securities.

 

5

--------------------------------------------------------------------------------


 

2.31                        “Participant” means any employee or other “service
provider” (which, for purposes of the Plan, such term shall include, but not be
limited to, non-employee members of the Board, consultants and other independent
contractors) of the Company or its Affiliates who is selected to participate in
the Plan in accordance with ARTICLE IV hereof.

 

2.32                        “Performance Period” means, unless otherwise
provided in a Participant’s Award, the period beginning on October 14, 2014 and
ending on December 31, 2017.

 

2.33                        “Person” means an individual, a partnership, a
corporation, a limited liability company, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization or a governmental
entity or any department, agency or political subdivision thereof.

 

2.34                        “Plan” shall have the meaning set forth in ARTICLE I
hereof.

 

2.35                        “Treasury Regulations” means the treasury
regulations promulgated under the Code from time to time.

 

2.36                        “Value Creation” shall mean the Net Fair Market
Value Change + Cash Dividends Paid + Cash Payments to Debt - Value from External
Sources.

 

2.37                        “Value from External Sources” shall mean any cash or
the fair market value of any property received by the Company in exchange for
additional Company Equity Securities, Company Debt Securities, or Company Bank
Debt issued following the beginning of the Performance Period.

 

ARTICLE III

 

ADMINISTRATION

 

3.1                               General.  The Plan shall be administered by
the Committee.  Subject to the provisions of the Plan or any employment
agreement, the Committee shall be authorized to (a) select Participants,
(b) determine the Award Percentage applicable to Awards, (c) determine the Bonus
Amounts payable pursuant to Awards based on the Value Creation over the
Performance Period, (d) determine the conditions and restrictions, if any,
subject to which the payment of Bonus Amounts pursuant to Awards will be made,
(e) certify that the conditions and restrictions applicable to the payment of
Bonus Amounts pursuant to an Award have been met, (f) interpret the Plan, and
(g) adopt, amend, or rescind such rules and regulations, and make such other
determinations, for carrying out the Plan as it may deem appropriate.  Decisions
of the Committee on all matters relating to the Plan shall be in the Committee’s
sole discretion and shall be conclusive and binding upon the Participants, the
Company and all other Persons to whom rights to receive payments hereunder have
been transferred in accordance with Section 5.2 hereof, except as provided in
any employment agreement.  The validity, construction, and effect of the Plan
and the rules and regulations relating to the Plan shall be determined in
accordance with applicable federal and state laws, rules and regulations
promulgated pursuant thereto.

 

3.2                               Plan Expenses.  The expenses of the Plan shall
be borne by the Company.

 

3.3                               Unfunded Arrangement.  The Company shall not
be required to establish any special or separate fund or make any other
segregation of assets to assure the payment of any

 

6

--------------------------------------------------------------------------------


 

amount under the Plan.  The Plan shall be “unfunded” for all purposes and Awards
hereunder shall be paid out of the general assets of the Company as and when the
Awards are payable under the Plan.  All Participants shall be solely unsecured
general creditors of the Company.  If the Company decides in its sole discretion
to establish any advance accrued reserve on its books against the future expense
of the Awards payable hereunder, or if the Company decides in its sole
discretion to fund a trust from which Plan benefits may be paid from time to
time, such reserve or trust shall not under any circumstance be deemed to be an
asset of the Plan.

 

3.4                               Delegation.  The Committee may, to the extent
permissible by applicable law, delegate any of its authority hereunder to such
Persons as it deems appropriate.

 

3.5                               Accounts and Records.  The Committee shall
maintain such accounts and records regarding the fiscal and other transactions
of the Plan and such other data as may be required to carry out its functions
under the Plan and to comply with all applicable laws.

 

3.6                               Retention of Professional Assistance.  The
Committee may employ such legal counsel, accountants and other Persons as may be
required in carrying out its duties in connection with the Plan.

 

ARTICLE IV

 

PARTICIPATION; GRANT AND PAYMENT OF AWARDS

 

4.1                               Participation.  Participation in the Plan
shall be limited to those Participants selected by the Committee from time to
time, and no employee or other service provider of the Company shall have any
right to be selected as a Participant.  Nothing in the Plan shall interfere with
or limit in any way any right of the Company or any of its Affiliates to
terminate any Participant’s service at any time and for any reason (or no
reason), nor confer upon any Participant any right to continued service with the
Company or any of its Affiliates for any period of time or to continue such
Participant’s present (or any other) rate of compensation.  No Participant who
is granted an Award under the Plan shall have any right to a grant of future
Awards under the Plan.  By accepting any payment under the Plan, each
Participant and each Person claiming under or through such Participant shall be
conclusively deemed to have indicated such Person’s acceptance and ratification
of, and consent to, any action taken under the Plan by the Company or the
Committee.  Subject to the terms and conditions of the Plan, determinations made
by the Committee under the Plan need not be uniform and may be made selectively
among eligible individuals under the Plan, whether or not such individuals are
similarly situated.

 

4.2                               Grant of Awards.  The Committee shall
determine the Participants to whom Awards under the Plan are granted.  Awards
granted under the Plan shall contain an Award Percentage or number of units and
shall represent the right to receive a payment in respect of the Bonus Pool. 
The Committee may impose such vesting or other restrictions on an Award granted
under the Plan as it determines in its sole discretion at the time of grant.

 

4.3                               Determination of Bonus Pool; Time and Form of
Payment of Bonus Amounts.  The amount of the Bonus Pool (including to the extent
possible, the amount of any contingent portion thereof) shall be determined by
the Committee on or as soon as administratively practicable following the end of
the Performance Period, subject to any employment agreement.

 

7

--------------------------------------------------------------------------------


 

Subject to the provisions of Sections 4.4 and 4.5 hereof and the satisfaction of
any vesting condition imposed by the Committee on an Award at the time of grant,
each Bonus Amount that becomes payable in respect of an Award hereunder shall be
paid to the Participant in cash in a single, lump-sum as soon as
administratively practicable following the end of the Performance Period (but in
no event later than March 15 of the calendar year following the calendar year in
which the Performance Period ends).  Such payment shall be accompanied by a
detailed calculation of the Bonus Pool amount.  Upon acceptance of payment of
any Bonus Amount in respect of any Award hereunder, the Participant shall be
deemed, absent manifest error or bad faith by the Committee, to have
(i) accepted all aspects of the calculation of the Bonus Pool with respect to
the applicable Bonus Amount, and (ii) unconditionally released and discharged
the Company and any and all of the Company’s partners, subsidiaries, Affiliates,
successors and assigns and any and all of its and their past and present
officers, directors, managers, partners, agents, employees and representatives
from any and all claims in connection with, or in any manner related to or
arising under, the Plan with respect to such Bonus Amount, including the
determination of such Bonus Amount and any other matter associated therewith. 
In the event a Participant dies prior to receipt of all or any portion of the
Participant’s earned Bonus Amount, then payment of the Bonus Amount shall be
made to the Participant’s estate at the time and in the manner as it would have
been paid to the Participant had the Participant survived.

 

4.4                               Service Requirement.  Unless otherwise set
forth in a Participant’s Award or employment agreement, (a) payment of any Bonus
Amount in respect of any Award hereunder shall be conditioned upon the
Participant’s continued service with the Company or its Affiliates through the
end of the Performance Period, (b) a Participant shall not be entitled to the
payment of any Bonus Amount in respect of an Award hereunder in the event of
such Participant’s termination of service at any time or for any reason (or no
reason) prior to the end of the Performance Period, and (c) all of a
Participant’s unvested portion of any Awards granted under the Plan shall be
immediately forfeited automatically upon such Participant’s termination of
service.  In the event that a Participant’s employment or other service
relationship with the Company or any of its Affiliates is terminated for Cause,
the Participant’s Award (whether vested or unvested) shall be immediately
forfeited without payment.  Any Awards forfeited hereunder shall again be
available for grant by the Committee in accordance with the terms of the Plan,
subject to the consent of the Company’s Chief Executive Officer.

 

4.5                               Restrictive Covenants.  In partial
consideration for the grant of an Award under the Plan, a Participant’s rights
with respect to the payment of any Bonus Amount under the Plan may, in the sole
discretion of the Committee, be conditioned on the Participant’s compliance with
any non-competition, non-solicitation or other restrictive covenants that may be
contained in any employment agreement, restrictive covenants agreement or other
agreement between the Company and the Participant, whether entered into prior
to, on or following the Effective Date.  If, at the time of enforcement of any
restrictive covenants described in this Section 4.5, a court shall hold that the
duration, scope, area or other restrictions stated in the applicable agreement
are unreasonable under circumstances then existing, such provisions shall be
enforceable to the maximum extent permissible under applicable law and may be
modified or amended by the court to render such provisions so enforceable. 
Except as may otherwise be provided in a Participant’s employment agreement, in
addition to any means at law or equity available to enforce such restrictive
covenants (including, without limitation, injunctive relief), the Participant
may, in the sole discretion of the Committee, be required upon a breach of any
such restrictive covenant to forfeit the Participant’s rights with respect to
any Award hereunder.

 

8

--------------------------------------------------------------------------------


 

ARTICLE V

 

MISCELLANEOUS

 

5.1                               Successors.  For purposes of the Plan, the
Company shall include any and all successors or assignees, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all of the business or assets of the Company and such successors
and assignees shall perform the Company’s obligations under the Plan, in the
same manner and to the same extent that the Company would be required to perform
if no such succession or assignment had taken place.  In the event that the
surviving corporation in any transaction to which the Company is a party is a
subsidiary of another corporation, the ultimate parent corporation of such
surviving corporation shall cause the surviving corporation to perform the
obligations of the Company under the Plan in the same manner and to the same
extent that the Company would be required to perform such obligations if no such
succession or assignment had taken place.  In such event, the term “Company,” as
used in the Plan, shall mean the Company, as hereinbefore defined, and any
successor or assignee (including the ultimate parent corporation) to the
business or assets thereof which by reason hereof becomes bound by the terms and
provisions of the Plan.

 

5.2                               Nontransferability.  No Award or right to
receive payment under the Plan may be transferred other than by will or the laws
of descent and distribution.  Any transfer or attempted transfer of an Award or
a right to receive payment under the Plan contrary to this Section 5.2 shall be
void.  In the event of an attempted transfer by a Participant of an Award or a
right to receive payment pursuant to the Plan contrary to this Section 5.2
hereof, the Committee may, in its sole discretion, terminate such Award or
right.

 

5.3                               Withholding Taxes.  The Company shall be
entitled, if necessary or desirable, to withhold from any amount due and payable
by the Company to any Participant (or secure payment from such Participant in
lieu of withholding) the amount of any withholding or other tax due from the
Company with respect to any amount payable to such Participant under the Plan.

 

5.4                               Amendment and Termination of the Plan.  The
Board reserves the right to amend or terminate, in whole or in part, any or all
of the provisions of the Plan by action of the Board (or a duly authorized
committee thereof) at any time, provided that in no event shall any amendment or
termination adversely affect in any material respect the rights with respect to
any Award granted to Participants hereunder prior to such time without the prior
written consent of the affected Participant.

 

5.5                               Severability.  The provisions of the Plan
shall be deemed severable.  The invalidity or unenforceability of any provision
of the Plan in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of the Plan in such jurisdiction or the
validity, legality or enforceability of any provision of the Plan in any other
jurisdiction, it being intended that all provisions of the Plan shall be
enforceable to the fullest extent permitted by applicable law.

 

5.6                               Titles and Headings.  The headings and titles
used in the Plan are for reference purposes only and shall not affect in any way
the meaning or interpretation of the Plan.

 

9

--------------------------------------------------------------------------------


 

5.7                               Indemnification.  In addition to such other
rights of indemnification as they may have as members of the Board, the members
of the Committee and the Board shall be indemnified by the Company against all
costs and expenses reasonably incurred by them in connection with any action,
suit or proceeding to which they or any of them may be party by reason of any
action taken or failure to act under or in connection with the Plan or any right
granted hereunder, and against all amounts paid by them in settlement thereof
(provided that such settlement is approved by independent legal counsel selected
by the Company) or paid by them in satisfaction of a judgment in any such
action, suit or proceeding; provided that any such Board or Committee member
shall be entitled to the indemnification rights set forth in this Section 5.7
only if such member has acted in good faith and in a manner that such member
reasonably believed to be in or not opposed to the best interests of the Company
and, with respect to any criminal action or proceeding, had no reasonable cause
to believe that such conduct was unlawful; and provided, further, that upon the
institution of any such action, suit or proceeding, a Board or Committee member
shall give the Company written notice thereof and an opportunity, at its own
expense, to handle and defend the same before such Board or Committee member
undertakes to handle and defend it on such Board or Committee member’s own
behalf.

 

5.8                               Governing Law.  The Plan shall be governed by
the laws of the State of Delaware, without giving effect to any choice of law
provisions that might otherwise refer construction or interpretation of the Plan
to the substantive laws of another jurisdiction.

 

5.9                               No Obligation; Company Discretion.  No
provision of the Plan or any Award granted hereunder shall be interpreted to
impose an obligation on the Company to accept, agree to or otherwise enter into
any proposed or potential Change in Control.  The decision to enter into (or to
reject) a proposed transaction to consummate a Change in Control, and all terms
and conditions of such transaction, including the amount, timing and form of
consideration to be provided in connection therewith, shall be within the sole
and absolute discretion of the Company.

 

5.10                        Other Benefits.  Awards under the Plan are special
incentives and shall not be taken into account in computing the amount of salary
or compensation for purposes of determining any bonus, incentive, pension,
retirement, death or other benefit under any other bonus, incentive, pension,
retirement, insurance or other employee benefit plan of the Company, unless such
plan or agreement expressly provides otherwise

 

5.11                        Reorganization, Etc.  If, through or as a result of
any merger, consolidation, reorganization, recapitalization, reclassification,
stock dividend, stock split, reverse stock split or other similar transaction,
(i) the outstanding shares of Preferred Stock and/or Common Stock are increased,
decreased or exchanged for a different number or kind of shares or other
securities of the Company, or (ii) additional shares or new or different shares
or other securities of the Company or other non-cash assets are distributed with
respect to such shares of Preferred Stock and/or Common Stock, an appropriate
and proportionate adjustment shall be made, as determined by the Committee in
good faith, in the determination of Net Proceeds and the Bonus Pool to preserve
the original economic benefit intended to be provided to Participants under
outstanding Awards.

 

5.12                        Code Section 409A.  The Plan is intended to either
comply with, or be exempt from, the requirements of Code Section 409A.  To the
extent that the Plan is not exempt from the requirements of Code Section 409A,
the Plan is intended to comply with the requirements of

 

10

--------------------------------------------------------------------------------


 

Code Section 409A and shall be limited, construed and interpreted in accordance
with such intent.  Accordingly, the Company reserves the right to amend the
provisions of the Plan at any time and in any manner without the consent of
Participants solely to comply with the requirements of Code Section 409A and to
avoid the imposition of the additional tax, interest or income inclusion under
Code Section 409A on any payment to be made hereunder while preserving, to the
maximum extent possible, the intended economic result of the Award of any
affected Participant.  A Participant’s right to receive installment payments
pursuant to the Plan shall be treated as a right to receive a series of separate
and distinct payments.  Whenever a payment under the Plan specifies a payment
period with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company. 
Notwithstanding the foregoing, the Company and its Affiliates make no
representations with respect to the application of Code Section 409A and any
other tax consequences of any Award and, by accepting an Award, a Participant
agrees to accept any and all potential tax consequences related thereto.

 

DEX MEDIA, INC.

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DEX MEDIA, INC.

 

--------------------------------------------------------------------------------

 

VALUE CREATION PROGRAM

 

--------------------------------------------------------------------------------

 

AWARD NOTICE

 

[Insert Name of Participant]

[Insert Address]

[Insert City, State, Zip Code]

 

Dear [Insert Name of Participant]:

 

The purpose of this award notice (this “Award Notice”) is to inform you that you
have been granted an award (the “Award”) under the Dex Media, Inc. (the
“Company”) Value Creation Program (the “Plan) as of [DATE] (the “Grant Date”). 
Capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto under the Plan.

 

1.              Award Percentage.  The Award Percentage for the Award shall be
[·] units, representing [·]% of the Bonus Pool.

 

2.              Vesting.

 

(i)                                     General.  Subject to the remainder of
this Section 2, your Bonus Amount shall vest in equal one-third portions on each
of March 31, 2018, June 30, 2018, and December 31, 2018, subject to your
remaining continuously employed with the Company or any of its Affiliates
through each such date.  In the event of the termination of your employment with
the Company of any of its Affiliates for any reason (such event, a
“Termination”) prior to a vesting date, the unvested portion of your Award shall
immediately expire and you shall not be entitled to any further payments
hereunder, except as expressly provided in this Award Notice.

 

(ii)                                  Impact of Termination of Service. 
Notwithstanding the provisions of Section 4.4 of the Plan, in the event of your
Termination (a) by you for Good Reason, (b) by the Company or its Affiliates
other than for Cause, (c) due to your death or (d) due to your Disability (in
each case, an “Involuntary Termination”), the Performance Period with respect to
your Award shall end immediately upon the date of your Involuntary Termination,
you shall become immediately vested in your Bonus Amount, and you shall be
entitled to payment of the Bonus Amount in accordance with the terms of
Section 3 below.

 

(iii)                               Impact of Change in Control. 
Notwithstanding the provisions of Section 4.4 of the Plan, in the event that
your service with the Company or any of its Affiliates continues through a
Change in Control that occurs prior to December 31, 2017, the Performance Period
with respect to your Award

 

B-1

--------------------------------------------------------------------------------


 

shall end immediately upon the date of the Change in Control, you shall become
vested in your Bonus Amount in equal one-third portions on each of the 3-month,
6-month, and 1-year anniversaries of such Change in Control, in each case
subject to your remaining continuously employed with the Company or any of its
Affiliates through such date, and you shall be entitled to payment of the Bonus
Amount in accordance with the terms of Section 3 below.

 

3.              Time and Form of Payment of the Award.  To the extent earned and
vested in accordance with the provisions of the Plan and this Award Notice, the
Award shall be paid as follows:

 

(iv)                              General.  In the event that the Performance
Period ends on December 31, 2017, the relevant portion of your Bonus Amount
shall be paid within 60 days of the applicable vesting date.

 

(v)                                 Impact of Termination of Service.  In the
event of your Involuntary Termination, your Bonus Amount shall be paid within
sixty (60) days following the date of your Involuntary Termination.

 

(vi)                              Impact of Change in Control.  In the event of
a Change in Control, the relevant portion of your Bonus Amount shall be paid
within 60 days of the applicable vesting date.

 

4.              Entire Agreement.  This Award Notice and the Award hereunder are
subject in all respects to the terms and conditions of the Plan.  If and to the
extent that this Award Notice conflicts or is inconsistent with the terms and
conditions of the Plan, the Plan shall govern and control.  The Plan and this
Award Notice contain the entire understanding between you and the Company with
respect to the subject matter hereof, and supersede any and all prior agreements
between you and the Company with respect thereto.

 

*                                        
*                                        
*                                        
*                                        
*                                         *

 

[END OF PAGE]

 

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO AWARD NOTICE

 

 

DEX MEDIA, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

ACKNOWLEDGEMENT

 

I hereby acknowledge that (i) I have received and reviewed a copy of the Plan,
and (ii) this Award Notice, the Award and my participation in the Plan are
subject in all respects to the terms and conditions of the Plan.

 

 

 

 

Dated:                             , 20[14]

Participant’s Signature

 

 

 

3

--------------------------------------------------------------------------------